Action for breach of covenant of a pulpwood stumpage contract. The main issue of fact before the jury was whether the defendant had cleared the lots as required by the contract. The jury found that it had not and assessed damages in the sum of $1,661.01.
McLean, Fogg & Southard, for plaintiff.
Bradley, Linnell & Jones, for defendant.
The evidence was very contradictory and the result depended upon the effect upon the minds of the jury of the witnesses on either side, and it was a case peculiarly adapted to their judgment and experience. Their intelligence is shown by their comprehension of and answers to the four special findings submitted to them. We see no occasion to disturb their finding on the main question.
The damages seem somewhat large, but not so excessive as to require the court to diminish them on the evidence presented.
The fourth special finding of the jury renders consideration of the exception unnecessary. Motion and exception overruled.